      Case 2:20-cv-01816-APG-BNW Document 16 Filed 12/10/20 Page 1 of 3




LISA A. RASMUSSEN, ESQ.
Nevada Bar No.7491
THE LAW OFFICES OF KRISTINA
WILDEVELD & ASSOCIATES
550 E. Charleston Blvd., Suite A
Las Vegas, NV 89104
Phone (702) 222-0007
Fax (702) 222-0001

Attorneys for Plaintiff Yessica Ortiz


                           UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA

                                             *****

YESSICA ORTIZ,           )
                         )                      CASE NO. 2:20-cv-1816 APG-BNW
          Plaintiff,     )
                         )
vs.                      )                      STIPULATION FOR DISMISSAL AS TO
                         )                      ALL PARTIES AND ALL CLAIMS; AND
SONORAN BARBEQUE NEVADA, )                      ORDER
LLC; BERTHA LOREA ZAPEDA )
                         )
          Defendants.

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties respectfully
request that the Court dismiss Plaintiff’s claims against both Bertha Zapeda and Sonoran
Barbeque Nevada, LLC, with prejudice.
...
...
...
...
...
...
...
...
...



                                               -1-
     Case 2:20-cv-01816-APG-BNW Document 16 Filed 12/10/20 Page 2 of 3




       There are no counterclaims, cross-claims, or third-party claims by either defendant
pending in this civil action. The parties agree that Plaintiff and each of the defendants shall bear
their own attorney’s fees and costs of suit herein.


  DATED this 3rd day of December, 2020.                DATED this 3rd day of December, 2020.

  RESNICK & LOUIS, P.C.                                THE LAW OFFICES OF KRISTINA
                                                       WILDEVELD & ASSOCIATES

  /s/ Troy A. Clark                                     /s/ Lisa A. Rasmussen
  _____________________________                        _______________________________
  Troy A. Clark, Esq.                                  Lisa Rasmussen, Esq.
  Nevada Bar No. 11361                                 Nevada Bar No. 7491
  8925 West Russell Road, Suite 220                    550 E. Charleston Blvd., Suite A
  Las Vegas, NV 89148                                  Las Vegas, NV 89104
  tclark@rlattorneys.com                               Lisa@Veldlaw.com
  Attorneys for Defendants                             Attorneys for Plaintiff
  Bertha Zepeda Loera and                              Yessica Ortiz
  FD Nevada, LLC, dba Famous Dave’s


  DATED this 3rd day of December, 2020,

  LEWIS ROCA ROTHGERBER CHRISTIE,
  LLP,

  /s/ Ogonna M. Brown
  ___________________________________
  Ogonna M. Brown, Esq.
  Nevada Bar No. 7589
  3993 Howard Hughes Parkway, Suite 600
  Las Vegas, NV 89169
  Attorneys for Defendant
  Sonoran Barbeque Nevada, LLC




                                                 -2-
     Case 2:20-cv-01816-APG-BNW Document 16 Filed 12/10/20 Page 3 of 3




                                             ORDER
       Upon the joint stipulation for dismissal filed pursuant to Federal Rule of Civil Procedure
41(a)(1)(A)(ii), and good cause appearing,
       IT IS HEREBY ORDERED, that the stipulation is approved. Plaintiff’s claims against
all defendants are hereby dismissed, with prejudice. Each party to bear its own attorney’s fees
and costs herein.


       Dated: December 10, 2020.




                                             ____________________________________
                                             The Honorable Andrew P. Gordon
                                             United States District Judge




                                               -3-
